Citation Nr: 1128607	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  06-37 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1985 to December 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2009 decision, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued a memorandum decision, vacated the Board's decision, and remanded the matter to the Board for further proceedings consistent with its decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In December 2010, the Court noted that records of the Veteran's 21-day stay in a substance abuse treatment program appeared to be potentially relevant to his claim of entitlement to service connection for a psychiatric disability as he stated that his substance dependency was in response to his depression and that his depression began as a result of an in-service injury.  These records have not been obtained.  It is unclear if the Veteran received treatment at Lakeview Health Systems or Lakeview Center Inc.  On remand, the Veteran should be asked to identify when and where he went for his 21-day substance abuse treatment program, to include the address of the facility.  He should be asked to provide authorization for VA to obtain these records and any other relevant, outstanding private treatment records he can identify.  The Veteran is also asked to submit any relevant records he has in his possession that he has not yet sent to VA.

The Board notes that the Veteran submitted typed statements from persons who know him, although none of these statements includes a written signature.  One of these statements, dated in April 2011, is from J.H. who states he is a mental health specialist at a local high school.  However, this statement was not provided on official letterhead, J.H. did not indicate his educational level, and the letter included only a typed signature.  J.H. indicated he was not a doctor, but suggested that the Veteran had signs of "post dramatic stress".  Later in the letter the correct term post traumatic stress was used.  J.H. suggested that this was due to the Veteran's report of being trapped in an underwater compartment while salt water from a broken pipe rushed into the compartment for several minutes.  As the competency and credibility of the letter from J.H. is in question, on remand the RO/AMC should send a letter to J.H. and ask him to provide a copy of his résumé or other supportive documentation that provides his qualifications, including education level, to be considered a mental health specialist. 

Any additional development necessary after the records above have been received should be undertaken.  For example, if there is competent evidence that indicates the Veteran has a current psychiatric disability that may be related to service, consideration should be given to providing the Veteran with a VA examination and/or having deck logs or other records obtained in an attempt to corroborate the Veteran's assertions about being trapped in an underwater compartment while salt water from a broken pipe rushed into the compartment for several minutes.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization to obtain any outstanding, relevant treatment records for his psychiatric disability, to specifically include records from his 21-day stay in a substance abuse treatment program (at Lakeview Health Systems or Lakeview Center Inc.).  After securing the necessary authorization, the AMC/RO should request these records.  If any records are not available, the Veteran should be notified of such. 

2.  Send a letter to J.H., the author of the April 25, 2011 letter in the claims file, and ask him to provide a copy of his résumé or other supportive documentation that provides his qualifications, including education level, to be considered a mental health specialist.

3.  After the additional development above has been completed to the extent possible, if competent evidence suggests that the Veteran has a current psychiatric disability that may be related to service, any necessary development should be undertaken, such as providing the Veteran with an examination or having deck logs or other records requested.  

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


